      Case 3:03-cr-00208-BEN Document 242 Filed 04/22/21 PageID.1029 Page 1 of 1




                                   UNITED STATES DISTRICT COURT
 2

 3                               SOUTHERN DISTRICT OF CALIFORNIA

 4   UNITES STATES OF AMERICA,                           Case No.: 03-CR-208(1)-BEN
 5                  Plaintiff,
 6
     vs.                                                 ORDER MODIFYING THE JUDGMENT
                                                         PURSUANT TO RULE 35
 7
     JOHN THOMAS FONTANINI (1),
 8
                    Defendant
 9

10                                                 ORDER
             GOOD CAUSE APPEARING, is hereby ordered that, in the case of the United States v.
11

12   John Thomas Fontanini (Case No. 03-CR-0208-IEG), defendant John Fontanini's motion to

13   reduce restitution to reduce restitution be granted and the previous order be modified to read as
14
     follows:
15
            IT IS HEARBY ORDERED that the Defendant's previously ordered restitution of three
16
     and sixty thousand dollars ($360,000.00), be reduced to a total liability of zero dollars ($0.00).
17

18   Mr. Fontanini's individual and personal liability to Microsoft Corporation is capped at zero

19   dollars ($0.00). The defendant shall notify the Clerk of the Court and the United States
20
     Attorney's Office that all restitution has been paid.
21

22

23

24

25

26

27

28
                       ORDER MODIFYING THE JUDGMENT PURSUANT TO RULE 35 - 1
